Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 1 of 13 PageID 633



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

TAYLOR RENEE WHISENANT, a
Putative Personal
Representative of The
Estate of Justin Emil
Mason, Deceased,

            Plaintiff,

v.                                 Case No:    2:20-cv-370-JES-NPM

WAYNE MICHAEL NELSON,

            Defendant.



                            OPINION AND ORDER

      This matter comes before the Court on the defendant’s Motion

for Summary Judgment (Doc. #22) filed on June 11, 2021.            Plaintiff

filed a Response in Opposition to Motion (Doc. #26) on July 12,

2021. Defendant also filed a Reply (Doc. #27), and plaintiff filed

a Sur-Reply in Opposition (Doc. #32) by leave of Court and with

exhibits under a Notice of Filing (Doc. #34).

                                     I.

      Summary   judgment    is   appropriate   only   when   the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and that the movant is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).       “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”       Baby Buddies, Inc. v. Toys “R” Us,
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 2 of 13 PageID 634



Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).          A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).               “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004) (quoting Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.     Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999) (quoting Warrior Tombigbee Transp.

Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-97 (11th Cir. 1983)

(finding summary judgment “may be inappropriate even where the

parties agree on the basic facts, but disagree about the factual

inferences that should be drawn from these facts”)).                 “If a

reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant




                                     2
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 3 of 13 PageID 635



summary judgment.”        Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).

                                       II.

       The following are admitted and undisputed facts:               Plaintiff

filed this Florida wrongful death lawsuit against Nelson alleging

that on April 11, 2019, Nelson’s vehicle collided with a motorcycle

operated by Justin Emil Mason in Charlotte County, Florida, causing

Mason’s death.         Plaintiff alleges that Nelson carelessly and

negligently operated or maintained the vehicle that cause the

collision.        Plaintiff alleges that Mason’s estate is entitled to

medical and funeral bills, loss of net accumulations, loss of

consortium for Mason’s mother and minor child.                  Nelson filed an

Answer and Affirmative Defenses (Doc. #5).                 (Doc. #22, ¶¶ 1-6;

Doc. #26, ¶¶ 1-6.)       The remaining facts are disputed.

       Defendant alleges that it is “undisputed” that Mason was

performing a “wheelie” through the intersection of U.S. 41 North

and Hancock.        Plaintiff disputes that Mason was doing a wheelie

with    a    contradictory   Affidavit.      (Id.,    ¶    7,     respectively.)

Defendant alleges that it is “undisputed” that Nelson made a proper

turn when the road was clear, plaintiff disputes this fact with

the    deposition     testimony   of   Corporal    Reed,    the    lead   Traffic

Homicide Detective.       (Id., ¶ 8, respectively.)         Defendant alleges

that    it   is    “undisputed”   that   Mason    should    have    avoided   the

collision and that there is no evidence of negligence on Nelson’s



                                         3
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 4 of 13 PageID 636



part.     Plaintiff disputes these facts through the deposition of

Corporal Reed.        (Id., ¶¶ 9-10, respectively.)

      Clearly, the material facts as to the wrongdoer in the fatal

crash     are    genuinely        disputed    by    plaintiff,   however    defendant

objects to the admissibility of Reed’s testimony.                        “A party may

object that the material cited to support or dispute a fact cannot

be presented in a form that would be admissible in evidence.”                     Fed.

R. Civ. P. 56(c)(1)(B).             The Court will consider whether Corporal

Reed’s     testimony        may    be   considered     in   opposition     to   summary

judgment.

                                             III.

      In his reply, defendant argues that plaintiff’s exhibits are

not   proper      summary     judgment       evidence      because   Corporal    Reed’s

opinions        and   the    police      report      are    inadmissible    evidence.

Defendant argues that Reed was not disclosed as an expert witness

and Reed cannot give lay opinion testimony as it would violate

Florida’s accident report privilege.                    Further, defendant argues

that Reed’s opinions lack foundation. 1




      1 Defendant also briefly argues that Jennifer Chase’s
affidavit that Mason was not doing a wheelie right before the crash
has no probative value because it lacks details on how she
identified Mason as the person on the motorcycle or where she was
on U.S. 41. These are clearly credibility issues for the jury and
not for summary judgment. (Doc. #27, pp. 2-3.)



                                              4
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 5 of 13 PageID 637



      1. Timeliness

      The Case Management and Scheduling Order (Doc. #14) set a

deadline of July 20, 2020, for Rule 26(a)(1) initial disclosures,

and a deadline for plaintiff of March 16, 2021, for disclosure of

expert reports.       Plaintiff sought an extension of the discovery

and disclosure of expert reports deadlines.              (Doc. #16.)     In

denying the motion, the Magistrate Judge made several relevant

observations:

            Meanwhile, Whisenant’s expert report deadline
            expired on March 16, 2021, without any
            disclosure being served. (Doc. 18, pp. 4, 9).
            Although Nelson was not served with any
            plaintiff expert report, he timely served his
            expert disclosures of both an accident
            reconstructionist and human factors expert on
            April 5, 2021. (Doc. 18, pp. 3-4). Whisenant’s
            deadline for any rebuttal expired on April 19,
            2021, again, without any disclosure being
            served. (Doc. 18, p. 4).

            . . . .

            Furthermore, not only does Whisenant claim
            that she was somehow unable to timely disclose
            an expert (Doc. 18, p. 6), she apparently has
            not yet even retained an expert (Doc. 16, pp.
            1, 3-4). But neither Covid-19 nor the absence
            of any deposition testimony prevented Nelson
            from retaining his experts one year before
            their reports were due (Doc. 18, p. 4), and
            timely serving their reports on April 5, 2021.
            (Doc. 18, pp. 3-4). And even if Whisenant had
            cogently explained why she could not retain
            and disclose an expert without first taking
            the deposition of Nelson, which she has not,
            with no good cause to extend the time to depose
            Nelson, there is no good cause to extend
            Whisenant’s expert-disclosure deadline.




                                     5
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 6 of 13 PageID 638



(Doc. #21, pp. 3, 6.)          The Magistrate Judge also noted that

plaintiff    must   show   “excusable    neglect”   for   not   seeking   an

extension of the expert report deadline before its expiration, but

“[s]ince she neither acknowledges nor makes any attempt to make

this showing, she has failed to do so.”         (Id., p. 5 n.1.)

      “A schedule may be modified only for good cause and with the

judge's consent.”     Fed. R. Civ. P. 16(b)(4).      The Court may extend

a deadline “on motion made after the time has expired if the party

failed to act because of excusable neglect.”              Fed. R. Civ. P.

6(b)(1)(B).

            Excusable neglect is a somewhat elastic
            concept and is not limited strictly to
            omissions caused by circumstances beyond the
            control of the movant. Pioneer Inv. Servs. Co.
            v. Brunswick Assocs. Ltd. P'ship, 507 U.S.
            380, 392, 113 S. Ct. 1489, 123 L. Ed. 2d 74
            (1993) (internal quotation marks and footnotes
            omitted). The decision whether neglect is
            excusable “is at bottom an equitable one,
            taking account of all relevant circumstances
            surrounding the party's omission.” Id. at 395
            (determining   meaning   of  term   “excusable
            neglect” in context of bankruptcy rule). The
            Court should consider “the danger of prejudice
            to the [nonmovant], the length of the delay
            and   its   potential   impact   on   judicial
            proceedings, the reason for the delay,
            including whether it was within the reasonable
            control of the movant, and whether the movant
            acted in good faith.” Advanced Estimating
            Sys., Inc. v. Riney, 77 F.3d 1322, 1325 (11th
            Cir.1996) (alteration in original) (quoting
            Pioneer Inv. Servs. Co.) (applying Pioneer
            analysis in context of Rule 4(a)(5), Federal
            Rules   of   Appellate  Procedure).   “Primary
            importance should be accorded to the absence
            of prejudice to the nonmoving party and to the



                                     6
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 7 of 13 PageID 639



             interest      of          efficient          judicial
             administration.”

Roberson v. Church, No. 3:09-CV-372-J-34MCR, 2009 WL 5067800, at

*1 (M.D. Fla. Dec. 16, 2009).

      Reed   was    deposed   on   September   21,    2020.    (Doc.    #26-1.)

Plaintiff identified Reed in initial disclosures on or about

October 2, 2020 2, as a potential witness as an assigned traffic

homicide investigator with the Florida Highway Patrol.               (Doc. #34-

1.)   Plaintiff also identified Reed as a hybrid expert as to the

facts and findings of the accident and causation on or about June

4, 2021, as a supplemental disclosure.                 (Doc. #34-2.)      Both

disclosures were made outside the deadlines but were made without

any objection to the late disclosure.                Defendant also had the

opportunity to depose Reed, examine the crash report and its

exhibits,     and   to   consider    what   testimony     would    be   given.

Considering that the parties were aware of the expert nature of

the testimony, the Court cannot find prejudice.               The Court finds

excusable neglect in the failure to label Reed as an expert in a

timely fashion.




      2This is the date of the Certificate of Service, however
plaintiff states that the initial disclosure “prompted Nelson to
conduct” the deposition of Reed. (Doc. #32, p. 3.)



                                       7
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 8 of 13 PageID 640



      2. Expert or Lay Opinion

      Inadmissible hearsay may be considered by a court when ruling

on a summary judgment motion, but it cannot be used “to defeat

summary   judgment    when   that   hearsay   will   not   be   reducible   to

admissible form at trial.”          Pritchard v. S. Co. Servs., 92 F.3d

1130, 1135 (11th Cir.), amended on reh'g in part, 102 F.3d 1118

(11th Cir. 1996).     See also Macuba v. Deboer, 193 F.3d 1316, 1323

(11th Cir. 1999) (“Some courts, including our own, appear to have

restated the general rule to hold that a district court may

consider a hearsay statement in passing on a motion for summary

judgment if the statement could be ‘reduced to admissible evidence

at trial’ or ‘reduced to admissible form.’”).              Interpreting the

statement in Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986),

                  We do not mean that the nonmoving
                  party must produce evidence in a
                  form that would be admissible at
                  trial in order to avoid summary
                  judgment. Obviously, Rule 56 does
                  not require the nonmoving party to
                  depose her own witnesses. Rule 56(e)
                  permits a proper summary judgment
                  motion to be opposed by any of the
                  kinds   of   evidentiary   materials
                  listed in Rule 56(c), except the
                  mere pleadings themselves, and it is
                  from this list that one would
                  normally expect the nonmoving party
                  to make the showing to which we have
                  referred.

            477 U.S. at 324, 106 S. Ct. at 2553. We read
            this statement as simply allowing otherwise
            admissible evidence to be submitted in
            inadmissible form at the summary judgment



                                      8
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 9 of 13 PageID 641



            stage, though at trial it must be submitted in
            admissible form.

McMillian v. Johnson, 88 F.3d 1573, 1584 (11th Cir. 1996), aff'd

sub nom. McMillian v. Monroe Cty., Ala., 520 U.S. 781, 117 S. Ct.

1734, 138 L. Ed. 2d 1 (1997).

      “Florida courts have admitted expert opinions of accident

reconstruction experts to evaluate factors in traffic accidents.”

Carratelli v. State, 832 So. 2d 850, 861 (Fla. 4th DCA 2002).

Plaintiff refers to Reed as a hybrid witness.          (Doc. #32, p. 2.)

      A qualified expert may provide an opinion if:

            (a) the expert's scientific, technical, or
            other specialized knowledge will help the
            trier of fact to understand the evidence or to
            determine a fact in issue;

            (b) the testimony is based on sufficient facts
            or data;

            (c) the testimony is the product of reliable
            principles and methods; and

            (d) the expert has reliably applied the
            principles and methods to the facts of the
            case.

Fed. R. Evid. 702.      The expert may base an opinion “on facts or

data in the case that the expert has been made aware of or

personally observed. . . . But if the facts or data would otherwise

be inadmissible, the proponent of the opinion may disclose them to

the jury only if their probative value in helping the jury evaluate

the opinion substantially outweighs their prejudicial effect.”

Fed. R. Evid. 703.       “Although an expert witness is entitled to




                                     9
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 10 of 13 PageID 642



 render an opinion premised on inadmissible evidence when the facts

 and data are the type reasonably relied on by experts on the

 subject, the witness may not serve merely as a conduit for the

 presentation of inadmissible evidence.”         Maklakiewicz v. Berton,

 652 So. 2d 1208, 1209 (Fla. 3d DCA 1995).            A witness who is not

 testifying as an expert, or as a layman, is limited to an opinion

 that is:

            (a)   rationally      based   on    the    witness's
            perception;

            (b) helpful to clearly understanding the
            witness's testimony or to determining a fact
            in issue; and

            (c) not based on scientific, technical, or
            other specialized knowledge within the scope
            of Rule 702.

 Fed. R. Evid. 701.       If a written report is not required, the

 disclosure must state “(i) the subject matter on which the witness

 is expected to present evidence under Federal Rule of Evidence

 702, 703, or 705; and (ii) a summary of the facts and opinions to

 which the witness is expected to testify.”              Fed. R. Civ. P.

 26(a)(2)(C).    This was done by third supplemental disclosure dated

 June 4, 2021.    (Doc. #34-2.)

       During Reed’s deposition, counsel asked about his background

 and training.    After the Florida Highway Patrol Training Academy,

 there was specialty training in traffic homicide investigation

 involving field work and then a program for a corporal to “make

 sure we know what the policies are and what the requirements are


                                     10
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 11 of 13 PageID 643



 to do a thorough traffic homicide investigation.”                  (Doc. #26-1,

 8:15-23; 9:12-23.)         Reed also did advanced training in crash

 reconstruction,        pedestrian        motorcycle     investigations,        and

 commercial motor vehicle investigations.                (Id., 10:3-5.)       Reed

 also studied forensic mapping utilizing the Leica robotic total

 station.       (Id., 13:1-7.)

        Reed was assigned to complete the investigation after the

 fact, “so the scene was clear when I got there.”               (Id., 15:7-9.)

 Trooper Adams and Sergeant Rongish were on the scene.               (Id., 85:9-

 11.)    The crash occurred on April 11, 2019, and Reed was asked to

 investigate the crash on August 15, 2019.              (Id., 17:23-25; 21:18-

 20.)    Trooper Adams concluded that the motorcyclist was doing a

 wheelie down the street before the crash, but Reed reached a

 different conclusion.       (Id., 118:14-21.)         Opposing counsel had the

 opportunity to cross-examine Reed.            (Id., 169.)

        It is readily apparent that Reed would testify as an expert

 witness as his crash report and opinion are based on his training

 and specialized experience and not his personal perceptions as a

 layman.    Therefore, Reed’s testimony may be considered on summary

 judgment unless the privilege applies.

        3. Florida Privilege

        Under    Florida   law,   “each    crash   report    made   by   a   person

 involved in a crash and any statement made by such person to a law

 enforcement officer for the purpose of completing a crash report



                                          11
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 12 of 13 PageID 644



 required      by    this    section   shall      be    without      prejudice     to   the

 individual so reporting. Such report or statement may not be used

 as evidence in any trial, civil or criminal.”                             Fla. Stat. §

 316.066(4).

       “[T]he current version of section 316.066(4) does not create

 a   true    privilege       precluding     the   disclosure         of    statements    of

 individuals involved in an accident for the purpose of completing

 a   crash    report.       Instead,   it    is   a     law   of   admissibility        that

 precludes the use of these statements at trial.”                            Anderson v.

 Mitchell, 300 So. 3d 693, 697 (Fla. 2d DCA 2019).

       The     Court    finds       that    the   privilege         does     not   exclude

 consideration of Reed’s testimony because he did not pen the onsite

 crash report or take statements at the scene of the crash.                         Reed’s

 expert      report    will    be   considered         in   the    context    of   summary

 judgment.

       4. Foundation

       Defendant argues that Reed failed to speak to a “critical

 witness”, Deborah Triantafel.               “Based upon Reed’s own testimony

 coupled      with    the     unrebutted    testimony         of   Triantafel,      Reed’s

 opinions have no value as his opinions lack any foundation for the

 conclusions he made.”              (Doc. #27, p. 7.)               This is clearly a

 credibility issue that may be raised at trial but does not prevent

 consideration of Reed’s testimony for summary judgment purposes.

       Accordingly, it is now



                                             12
Case 2:20-cv-00370-JES-NPM Document 35 Filed 08/13/21 Page 13 of 13 PageID 645



       ORDERED:

       Defendant’s Motion for Summary Judgment (Doc. #22) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this          13th   day of

 August 2021.




 Copies:
 Counsel of record




                                     13
